Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a second non-final action in response to arguments filed 11/03/2020. Claims 1-2, 4-11 and 13-22 are currently pending. Claims 1, 2, 5, 8, 9, 11, 14, 17 and 20-22 are currently amended.

Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive.
Applicant argues that amended limitations “accessing, by the server computer, a plurality of modeled queries, each modeled query of the plurality of modeled queries associated with one or more intents in a list of predefined intents to be used to respond to a query” and “comparing, by the server computer, the query received from the user to each modeled query of the plurality of modeled queries to determine that the query received from the user does not correspond to a modeled query in the plurality of modeled queries” are not explicitly taught by previously cited reference arts. 
Examiner agrees that White does not teach amended claim language, however Joshi teaches the claim language as explained below.
 Applicant argues that reference arts do not explicitly teach amended limitation “based on determining that the query received from the user does not correspond to a modeled query in the plurality of modeled queries, generating, by the server computer, recommended queries to be presented to the user for selection by performing operations comprising: processing, by the server computer, language in the query to identify a plurality of elements of the query”

Applicant further argues that reference arts do not explicitly teach “providing, to the computing device, a recommended query corresponding to each intent of the selected subset of predefined intents of the list of predefined intents to be presented on a display of the computing device for selection by the user to clarify the query received from the user.”
Examiner agrees that White does not teach the amended claim language, however Joshi teaches the claim language as explained below. Therefore arguments are unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 11, 13, 14, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. 2008/0154877) in view of Bilenko et al. (US Pub. 2009/0248661).
Regarding claim 1, Joshi teaches 
A method comprising: receiving, at a server computer, a query from a user via a computing device (Par. [0015] user submitted query is received at a horizontal search engine);
accessing, by the server computer, a plurality of modeled queries, each modeled query of the plurality of modeled queries associated with one or more intents in a list of predefined intents to be used to respond to a query (Fig. 3; Par. [0038] exemplary queries (i.e. a plurality of modeled queries) are associated with a list of predefined intents (e.g. image, local, music, news, video, automobile, sports) are used to process user queries);
comparing, by the server computer, the query received from the user to each modeled query of the plurality of modeled queries to determine that the query received from the user does not correspond to a modeled query in the plurality of modeled queries (Par. [0047] in the event that a submitted query is not found in a table, it can be further enhanced by being decomposed into a concept network);
based on the determining that the query received from the user does not correspond to a modeled query in the plurality of modeled queries, generating, by the server computer, recommended queries to be presented to the user for selection by performing operations comprising: processing, by the server computer, language in the query to identify a plurality of elements of the query (Par. [0047] in the event that a submitted query is not found in a table, it can be further enhanced by being decomposed into a concept network (i.e. elements of the query));
and providing, to the computing device, a recommended query corresponding to each intent of the predetermined intents of the selected subset of predefined intents of the list of predefined intents predetermined intents to be presented on a display of the computing device for selection by the user to clarify the query received from the user (Fig. 1 #106; Par. [0035-6] related query processor (#106) suggests queries to the user based on the appropriate verticals (i.e. selected subset of predefined intents) associated with user query);
selecting, by the server computer, a subset of predefined intents of the list of predefined intents based on the score for each intent in the list of predefined intents being above a predefined threshold score;
Joshi does not explicitly teach comparing, by the server computer, the plurality of elements of  the query to each intent in the list of predefined intents to be used to respond to a query, to generate a score for each intent in the list of predefined intents based on how frequently each element appears in each intent; or 
However, from the same field Bilenko teaches 
comparing, by the server computer, the plurality of elements of  the query to each intent in the list of predefined intents to be used to respond to a query, to generate a score for each intent in the list of predefined intents based on how frequently each element appears in each intent (Par. [0040-2] heuristic, probabilistic, and probabilistic model with random walks all score potential results based on frequency of elements in query relative to previously stored searches); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the intent threshold of Bilenko into the query suggestion method of Joshi. The motivation would have been to the most relevant query suggestions to present to user as explained in Bilenko (Par. [0005]). 
Regarding claim 4, Joshi and Bilenko  teach claim 1 as shown above, and Bilenko further teaches  The method of claim 1, further comprising: receiving a selection of one recommended query corresponding to one intent of the selected subset of predefined intents (Fig. 5 #502; Par. [0039] user selects one of the results one of the query results (which is based on intent));
calculating a learned score for the one intent based on receiving the selection of the one recommended query corresponding to the one intent (Fig. 5; Par [0039-42] system uses any number of methods to calculate learned scores for user selection behavior of the entered query); 
and storing the calculated learned score for the one intent (Fig. 5; Par [0039-42] system uses any number of methods to calculate learned scores for user selection behavior of the entered query and stores results).
Regarding claim 5, Joshi and Bilenko  teach claim 4 as shown above, and Bilenko further teaches The method of claim 4, wherein the query is a first query, and wherein the method further comprises: receiving a second query from a user via a computing device(Fig. 2 #204; Par. [0027] multiple user queries are entered for processing);
processing language in the second query to identify a plurality of elements associated with the second query (Fig. 2 #210-214; Par. [0027] every term or phrase in a query is processed to generate a weighted query model before new query is entered, which is then also broken down into its constituent terms);
comparing the plurality of elements associated with the second query to each intent in the list of predefined intents to generate a second score for each intent in the list of predefined intents (Par. [0040-2] Heuristic, probabilistic and probabilistic model with random walks all score potential results based on frequency of elements in query relative to previously stored searches);
selecting the one intent based on the learned score for the one intent (Fig. 2 #216; Par. [0027-8] ranking module scores and ranks results before presenting to results user);
generating a response to the second query, based on the selected one intent (Fig. 2 #216; Par. [0027-8] ranking module scores and ranks results before presenting to results user).
Regarding claim 8, Joshi and Bilenko  teach claim 1 as shown above, and Bilenko further teaches The method of claim 1, further comprising: receiving an indication from the computing device that at least one intent of the subset of predefined intents of the list of predefined  intents is not accurate for the intent of the query (Fig. 2 #208; Fig. 5; Par [0039-42] if user doesn't spend a lot of time after selecting a result, it is inferred that the user did not find the accurate answer from the result);
calculating a penalty score for the at least one intent of the subset of predefined intents of the list of predefined intents (Fig. 2 #208; Fig. 5; Par [0039-42] if user doesn't spend a lot of time after selecting a result, it is inferred via various formula/calculations that the user did not find the accurate answer from the result);
and storing the penalty score for the at least one intent and associating it with the user (Par [0039-42, 48] score is calculated, and this can be for an individual user on a personal computer).
Regarding claim 9, Joshi and Bilenko  teach claim 1 as shown above, and Bilenko further teaches The method of claim 1, further comprising: receiving a selection of one recommended query corresponding to one predetermined intent of predefined intents of the selected subset of the list of predefined predetermined intents (Fig. 5 #502; Par. [0039] user selects one of the results one of the query results);
retrieving data related to the one recommended query (Fig. 5; Par. [0036-9] selected results data is retrieved and displayed to the user);
generating a response based on the retrieved data (Fig. 5; Par. [0036-9] selected results data is retrieved and displayed to the user); and
sending the response to the one recommended query to the computing device, wherein the response is displayed to a user (Fig. 5; Par. [0036-9] selected results data is retrieved and displayed to the user).
Regarding claim 11, see at least the rejection for claim 1.  Joshi further teaches A server computer comprising: at least one processor (Par. [0027]; processor executes query intent system); and a computer-readable medium (Par. [0027]; data storage system contains data for program) coupled with the at least one processor, the computer-readable medium comprising instructions stored thereon that are executable by the at least one processor (Par. [0027]; processor executes query intent system) to cause the server computer to perform operations 
Regarding claim 13, see the rejection for claim 4.
Regarding claim 14, see the rejection for claim 5.
Regarding claim 17, see the rejection for claim 8.
Regarding claim 18, see the rejection for claim 9.
Regarding claim 20, see the rejection for claim 11. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. 2008/0154877) in view of Bilenko et al. (US Pub. 2009/0248661), and further in view Velipasaoglu (US Pub. 2013/0018872).
Regarding claim 2, Joshi and Bilenko  teach claim 1 as shown above, and Bilenko further teaches  The method of claim 1, further comprising: 
ranking the list of predefined intents by the score generated for each intent (Fig. 2 #216; Fig. 4 #412; Par. [0027-9] ranking module scores and ranks results before presenting to user); 
wherein selecting the subset of predefined intents of the list of predefined intents based on the score for each intent in the list of predefined intent comprises determining a specified number of top scoring predetermined intents based on the ranking (Par. [0027-9] one or more high scoring relevant entities are identified); and selecting the top scoring intents for the subset of predefined intents of the list of predefined intents. (Fig. 2 #216; Par. [0027-8] ranking module scores and ranks results before presenting to results user).
Joshi and Bilenko do not explicitly teach wherein selecting the subset of the set of predefined intents based on the score for each intent in the set of predefined intent comprises determining a specified number of top scoring intents based on the ranking. 
wherein selecting the subset of the set of predefined intents based on the score for each intent in the set of predefined intent comprises determining a specified number of top scoring intents based on the ranking (Par. [0032] top k query suggestions above a threshold are selected for presentation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art of filing to combine the specified number of items to present of Velipasaoglu into the query results of Joshi. The motivation would have been to present the highest ranked query suggestions as explained in Velipasaoglu (Par. [0003]). 

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. 2008/0154877) in view of Bilenko et al. (US Pub. 2009/0248661), and further in view of Hsu (US Pub. 2012/0265787).

Regarding claim 6, Joshi and Bilenko teach claim 4 as shown above, but do not explicitly teach The method of claim 4, further comprising: determining that a particular intent is associated with a high learned score for a plurality of users in a single organization; or generating a learned score for the particular intent and associating it with the single organization. 
However, from the same field, Hsu teaches
The method of claim 4, further comprising: 
determining that a particular intent is associated with a high learned score for a plurality of users in a single organization (Par. [0025] semantic suggestion generator uses information in entity store to determine relevant suggestions for a group of people, companies or organizations); 
generating a learned score for the particular intent and associating it with the single organization (Par. [0025] score is associated with a particular company or organization).

Regarding claim 7, Joshi and Bilenko teach claim 4 as shown above, but do not explicitly teach The method of claim 4, further comprising: determining that a particular intent is associated with a high learned score for a plurality of users across multiple organizations in a system. However, from the same field, Hsu teaches The method of claim 4, further comprising: determining that a particular intent is associated with a high learned score for a plurality of users across multiple organizations in a system (Par. [0025] semantic suggestion generator uses information in entity store to determine relevant suggestions for a group of people, companies or organizations);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the organizational scoring of Hsu into the scoring of Bilenko. The motivation for doing so would have been as explained in Hsu Par. [0025-6] to help better understand the intent of user’s query.
Regarding claim 15, see the rejection for claim 6.
Regarding claim 16, see the rejection for claim 7.

 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. 2008/0154877) in view of Bilenko et al. (US Pub. 2009/0248661), and further in view of Wilmering et al. (US Pub. 2008/0077598).
Regarding claim 10, White, Bilenko, and Joshi do not explicitly teach The method of claim 9, wherein the data retrieved related to the one recommended query comprises different formats of data from different data sources, and wherein transforming the data into a format for a response to the query comprises transforming the different formats of data from the different data sources into one data format.
However, from the same field, Wilmering teaches The method of claim 9, wherein the data retrieved related to the one recommended query comprises different formats of data from different data sources, and wherein transforming the data into a format for a response to the query comprises transforming the different formats of data from the different data sources into one data format (Abs., Par. [0005] neutral ontology schema which can use multiple databases with different formats and transform them into a common form).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the various data source mapping of Wilmering into the query results of Joshi. The motivation for doing so would have been as explained in Wilmering Par. [0005], “to provide a common semantic interface for use in generating queries for data from any of the different databases.”
Regarding claim 19, see the rejection for claim 10.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Pub. 2008/0154877) in view of Bilenko et al. (US Pub. 2009/0248661), and further in view of White et al. (US Pub. 2012/0158685).

Regarding claim 21, Joshi and Bilenko teach claim 1 as shown above, but do not explicitly teach The method of claim 1, wherein at least one intent of the list of predefined intents comprises more than one recommended query corresponding the at least one intent.
The method of claim 1, wherein at least one intent of the list of predefined intents comprises more than one recommended query corresponding the at least one intent (Fig. 3; user is presented with queries corresponding to intents (Par. [0045, 51-3, 58]))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multiple query suggestions of White into the into the query results of Joshi. The motivation for doing so would have been to optimize query suggestions as explained in White (Par. [0005]).
Regarding claim 22, Joshi and Bilenko teach claim 1 as shown above, but do not explicitly teach
The method of claim 1, wherein the query is a first query, and the method further comprises:
Receiving a second query via the computing device Determining that the second query is similar to the first query generating a response to the second query based on the selected one recommended query corresponding to one intent of the selected subset of predefined intents of the list of predefined intents; and sending the generated response to the computing device to be displayed to the user.
However, from the same field, White further teaches The method of claim 1, wherein the query is a first query, and the method further comprises:
Receiving a second query via the computing device (Fig. 3 #338 q2; (Par. [0027]) context is made up of a stream of queries (i.e. q2));
Determining that the second query is similar to the first query (Fig. 3 #346; (Par. [0045-7]) result re-ranker determines how similar successive queries are to previous queries (i.e. q2 is similar to q1));
generating a response to the second query based on the selected one recommended query corresponding to one intent of the selected subset of predefined intents of the list of predefined intents (Fig. 3#342; #346; (Par. [0045-7]) search results re-ranker can re-rank the results based on intent); and 
sending the generated response to the computing device to be displayed to the user (Fig. 3 #347-8; (Par. [0045-7]) re-ranked results are presented to user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the multiple query suggestions of White into the into the query results of Joshi. The motivation for doing so would have been to optimize query suggestions as explained in White (Par. [0005]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J MITCHELL CURRAN/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157